Title: From George Washington to Patrick Henry, 27 March 1778
From: Washington, George
To: Henry, Patrick



Dr Sir
Valley Forge March 27th 1778

About eight days ago I was honored with your favor of the 20th Ulto.
Your friendship, Sir, in transmitting me the anonymous Letter you had received, lays me under the most grateful obligations, and if my acknowledgements can be due for any thing more, it is for the very polite and delicate terms, in which you have been pleased to communicate the matter.
I have ever been happy in supposing that I had a place in your esteem, and the proof you have afforded upon this occasion makes me peculiarly so. The favourable light in which you hold me, is truly flattering, but I should feel much regret, if I thought the happiness of America so intimately connected—with my personal welfare, as you so obligingly seem to consider it. All I can say is, that she has ever had, and I trust she ever will have, my honest exertions to promote her interest.

I cannot hope that my services have been the best—But my Heart tells me—they have been the best that I could render.
That I may have erred in using all the means in my power for accomplishing the objects of the arduous exalted station with which I am honored, I cannot doubt; nor do I wish my conduct to be exempted from reprehension farther than it may deserve. Error is the portion of humanity, and to censure it, whether committed by this or that public character, is the prerogative of freemen. However, being intimately acquainted with the man, I conceive the Author of the Letter transmitted; and having always received from him the strongest professions of attachment and regard, I am constrained to consider him, as not possessing, at least, a great degree of candor and honest sincerity, though his views in addressing you, should have been the result of conviction and founded in motives of public good. This is not the only secret, insidious attempt, that has been made to wound my reputation. There have been others equally base, cruel and ungenerous, because conducted with as little frankness, and proceeding from views perhaps as personally interesting. I am Dr Sir with great esteem & regard Yr Much obliged friend & Servant

Go: Washington

